333DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duong et al. (USPN 9,939,832).
With respect to claim 1, Duong et al. discloses, in Figs. 1-10, a semiconductor device (Fig. 10, details of the voltage regulators disclosed in Figs. 1-10.  Duonog et al. discloses different variations with respect to the voltage regulator circuitry in Figs. 1-9.  The rejections will be disclosed with respect to figures 1, 2 and 3B, unless otherwise noted, to aid in explanation)  comprising: 
first to N-th (N is an integer equal to or more than 2) voltage output circuits (e.g., MP1 with 410-1 to MPN with 410-N of Fig. 3B) each outputting an output voltage (VOUT1 to VOUTN) and outputting a voltage corresponding to the output voltage as a feedback voltage (VFB1 to VFBN); and 
a differential circuit (200B of Fig. 3B) that includes: 
first to N-th primary side transistors that receive N feedback voltages output from the first to N-th voltage output circuits (FTR1 to FTRN) and individually flow first to N-th currents to a first node (each drain to source current to node DIND); and 
a secondary side transistor (ITR2) that receives a reference voltage (VREF) and flows a reference current corresponding to the reference voltage to the first node (drain to source current of ITR2), 
wherein the differential circuit includes a current mirror circuit (250 with 260-1 to 260-N) that includes: 
first to N-th primary side load transistors that are individually coupled in cascade to the respective first to N-th primary side transistors, the respective first to N-th currents flowing through the first to N-th primary side load transistors (at least one of MTR2, MTR2, MTR4, e.g., each MTR4 of each 260-1 to 260-N); and 
a secondary side load transistor that is coupled in cascade to the secondary side transistor (one of RTR2, RTR3 and RTR4, e.g., RTR4), a current corresponding to a combined current of the first to N-th currents flowing through the first to N-th primary side load transistors flowing through the secondary side load transistor (the circuit operates as claimed due to the differential nature of the 220B).  
With respect to claim 2, the semiconductor device according to claim 1, wherein the first to N-th voltage output circuits receive a control voltage that is a voltage at a connection point between the secondary side transistor and the secondary side load transistor (voltage at the drain of RTR3, which is provided to the gates of MP1 to MPN via the current mirroring of 260-1 to 260-N and the buffering provided by 290), delivering output currents (current through each of MP1-MPN) corresponding to the control voltage (due to the current mirroring and buffering) to their own output nodes outputs voltages generated at the output nodes as the output voltages (the current through MP1-MPN supplies the voltage at the output nodes).  
With respect to claim 7, the semiconductor device according to claim 1, further comprising a bias current generating circuit that is coupled to the first node (ITR1), the bias current generating circuit generating a bias current corresponding to a total current that is a sum of the combined current of the first to N-th currents and the reference current (output of ITR1).  
With respect to claim 8, the semiconductor device according to claim 1, wherein the first to N-th primary side transistors and the first to N-th primary side load transistors are disposed in a near position of the secondary side transistor and the secondary side load transistor (the transistors of 2408B and 220B are “near” each other.  There is no explicitly defined limitation upon the term near.  As can be seen in the figure the devices are in close proximity and thus “near” each other).  
With respect to claim 9, the semiconductor device according to claim 1, wherein the respective first to N-th primary side transistors and the respective first to N-th primary side load transistors are disposed in a distributed manner in a near position of the respective first to N-th voltage output circuits (as can be seen in Figs. 1 and 2 the regulator is designed to be constructed in a single circuit element.  Thus, the outputs are near the feedback transistor and load transistors.  Therefore the above elements are “near” each other. Furthermore, there is no explicitly defined limitation upon the term near.  As can be seen in the figure the devices are in close proximity and thus “near” each other).  
With respect to claim 10, the semiconductor device according to claim 1, further comprising a circuit region where the first to N-th circuit blocks that are each constituted of an analog circuit network or a digital circuit network and receive the output voltages (520-540 receiving the output voltages from 511-512.  The output voltages are equivalent to the output voltages of the circuit of Fig. 3B, see Col. 15 lines 43-47) are formed, wherein in a peripheral area of the circuit region (e.g., peripheral to the voltage regulator), the respective first to N-th voltage output circuits are disposed in a distributed manner in the near positions of the respective circuit blocks (the regulators are “near” 520-540. Furthermore, there is no explicitly defined limitation upon the term near.  As can be seen in the figure the devices are in close proximity and thus “near” each other).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (USPN 9,939,832).
With respect to claim 3, Duong et al. discloses in Figs. 8 and 9B, the semiconductor device according to claim 2, further comprising: 
an output short circuit line that short-circuits the output nodes of the respective first to N-th voltage output circuits (e.g. see line that shorts Vout to VoutN at OND); and
 a single pad coupled to the output short circuit line (output terminal), the pad being used for externally mounting a capacitor (C1 which is external to 120D).  
Each feedback voltage of Fig. corresponds to the portion of the voltage of VFB supplied to 202-1 to 202-N that is based on each of Vout1 to VoutN (e.g., voltages generated based on VPWR1 to VPWRN).
Assuming, arguendo, that Duong et al. fails to disclose that the VOUT1-VOUTN/OND is provided to a “pad”.  It is old and well known to connect the input and output terminals of an integrated circuit, such as that of 120D, to a pad.  Such pads allow for easier connections between the output and input terminals of the IC and allows for easier integration of the IC in a larger circuit system (such as that of Fig. 10).  Examiner takes official notice of the use of output and input pads within integrated circuits.  
It would have been obvious to one of ordinary skill to connect  the VOUT1-VOUTN/OND output terminal of the internal circuitry of the IC of 120D of Duong et al. using a pad (as well as placing pads at the other input/output terminals).  For the purpose of, among other things, aiding in the ability to connect the integrated circuit in a larger circuit system.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (USPN 9,939,832)
With respect to claim 11, the semiconductor device according to claim 10, wherein a power supply pad (206 of Fig. 3B) that receives the power supply voltage (VIN1) is disposed in a vicinity of one corner of four corners of a semiconductor chip (the VIN1 input is connected within the vicinity of the upper left side corner of the semiconductor chip 120 of Fig. 1), and the differential circuit is disposed in the vicinity of the power supply pad (the differential amplifier circuitry of 200A is “near” 206. Furthermore, there is no explicitly defined limitation upon the term near.  As can be seen in the figure the devices are in close proximity and thus “near” each other). 
Assuming, arguendo, that Duong et al. fails to disclose that the VIN1 is provided to a “pad” and that the pad is in the upper left hand corner of the IC of Fig. 1.  It is old and well known to connect the input and output terminals of an integrated circuit, such as that of 120, to a pad.  Such pads allow for easier connections between the output and input terminals of the IC and allows for easier integration of the IC in a larger circuit system (such as that of Fig. 10).  Examiner takes official notice of the use of output and input pads within integrated circuits.  
It would have been obvious to one of ordinary skill to connect VIN1 to the internal circuitry of the IC of Duong et al. using a pad (as well as placing pads at the other input/output terminals).  For the purpose of, among other things, aiding in the ability to connect the integrated circuit in a larger circuit system.
With respect to placing the VIN in “vicinity of one corner of four corners of a semiconductor chip” it would have been obvious to place the input terminal for VIN1 at such a location, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  One would have been motivated to do so for the purpose of optimizing circuit layout when such a layout is required/desired.  

Allowable Subject Matter
Claim 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849